STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re A. P. HATCHETT CONNER, Minor.                                  July 17, 2018

                                                                     No. 342033
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 17-001908-NA


Before: O’BRIEN, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

       Respondent-father appeals as of right the trial court’s order terminating his parental rights
to the minor child, APHC, under MCL 712A.19b(3)(g) (failure to provide proper care or
custody), MCL 712A.19b(3)(i) (parental rights to sibling terminated due to serious and chronic
neglect or abuse), and MCL 712A.19b(3)(j) (reasonable likelihood of harm if returned to parent).
We affirm.1

        In August 2015, AR, the infant daughter of respondent’s then-girlfriend, died due to
blunt-force trauma. Respondent was convicted of third-degree child abuse related to AR’s death.
In the present case, respondent maintained that he did not know how AR sustained the injuries
that led to her death. Norshell Mack, a Child Protective Services (CPS) investigator, stated at the
termination trial in this case that respondent “thinks the mom of the child had something to do
with it but he’s not sure.”

        On February 20, 2016, respondent and AR’s mother had a child, HH. On February 22,
2017, respondent’s parental rights to HH were terminated based on respondent’s child abuse
conviction and the circumstances surrounding AR’s death. In terminating respondent’s parental
rights to HH, the court found that respondent “caused the nonaccidental death of [AR] through
blunt-force-trauma.” In an order entered after terminating respondent’s parental rights to HH,
the trial court noted that “[respondent] has a recent history of domestic violence,” but did not
elaborate.



1
 The trial court also terminated respondent’s parental rights under MCL 712A.19b(3)(l), but this
Court held that MCL 712A.19b(3)(l) was unconstitutional in In re Gach, 315 Mich. App. 83; 889
NW2d 707 (2016).


                                                -1-
        On August 30, 2017, APHC was born to respondent and nonparty mother, NC. On
October 23, 2017, the Department of Health and Human Services (DHHS) filed a petition to
terminate respondent’s parental rights to APHC. The petition alleged that respondent failed to
provide care for APHC, that respondent’s rights to HH were terminated due to physical abuse of
another child, and that there was a reasonable likelihood that APHC would be harmed if returned
to respondent’s care. The petition further alleged that respondent did not provide financial or
material support for APHC since the child was born and had never visited the child. The petition
also recounted respondent’s criminal history, the death of AR, and CPS’s substantiated child
abuse allegations against respondent following an investigation into AR’s death. The petition
stated that reasonable efforts had been made to prevent the removal of APHC, as the DHHS
scheduled a family team meeting for October 5, 2017, during which the DHHS conducted
interviews of NC, respondent, relatives of both parents, and respondent’s probation officer.
Mack indicated that, after the DHHS’s investigation, it determined that there was no need to
make reasonable efforts to reunite respondent with APHC or to provide respondent services
because of respondent’s apparent involvement in AR’s death.

        At the termination trial, Mack testified that she told respondent that the DHHS was
required to terminate his parental rights due to his child abuse conviction and the circumstances
surrounding AR’s death. Mack further testified that, after the DHHS filed a petition in APHC’s
case, respondent did not “[do] anything”; respondent told Mack that “he had not been able to
really provide [for APHC] due to his criminal history and not being able to be employed.”
Respondent lived with his mother and had not seen APHC since the child’s birth. Mack also
opined that the termination of respondent’s parental rights would be in the best interests of
APHC. Although she had no proof of respondent’s ability to parent APHC, the DHHS
determined that APHC might be harmed in respondent’s care based on the death of AR,
respondent’s criminal history, and the prior termination of respondent’s parental rights to HH.

        The referee found that there was sufficient evidence to terminate respondent’s parental
rights to APHC on the basis of his conviction for third-degree child abuse; the termination of his
rights to HH; the previous court’s determination during those termination proceedings that
respondent caused the nonaccidental death of AR; and the previous court’s determination that
respondent had “some recent history of domestic violence.”2 The referee further found that
termination of respondent’s parental rights would be in APHC’s best interests because
respondent was “not in the position to provide any care, custody or support for his child as he
[did] not have a legal source of income,” he had “not provided any financial support for APHC
since he was born,” and there was no significant parental bond between respondent and APHC.
The trial court agreed with the referee’s findings and entered an order terminating respondent’s
parental rights to APHC.

        On appeal, respondent contends that there was insufficient evidence to support both the
statutory grounds for termination and that termination was in APHC’s best interests. We
disagree.



2
    The record does not detail the domestic violence incident(s) to which the referee was referring.


                                                  -2-
        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). This Court “review[s] for clear error a trial
court’s finding of whether a statutory ground for termination has been proven by clear and
convincing evidence.” Id. “A finding is clearly erroneous if the reviewing court is left with a
definite and firm conviction that a mistake has been made.” In re LaFrance, 306 Mich. App. 713,
723; 858 NW2d 143 (2014). “Appellate courts are obliged to defer to a trial court’s factual
findings at termination proceedings if those findings do not constitute clear error.” In re Rood,
483 Mich. 73, 90; 763 NW2d 587 (2009).

        The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(j), which
provides for termination if “[t]here is a reasonable likelihood, based on the conduct or capacity
of the child’s parent, that the child will be harmed if he or she is returned to the home of the
parent.”

        AR died from blunt-force trauma, and her death was ruled a homicide. The trial court
concluded that respondent “caused the non-accidental death of” AR. Respondent does not
contest this factual finding on appeal. Even if he did, the only contrary evidence at trial was
Mack’s testimony that respondent told her that he did not know what caused AR’s injuries that
led to her death. However, there was sufficient evidence to support otherwise. Particularly, the
trial court’s conclusion that respondent was responsible for AR’s non-accidental death is
supported by his conviction of third-degree child abuse, which requires a defendant to have (1)
knowingly or intentionally caused physical harm to a child or (2) knowingly or intentionally
committed an act that under the circumstances posed an unreasonable risk of harm or injury to
the child, and the act resulted in physical harm to the child. MCL 750.136b(5)(a)-(b). Based on
respondent’s conviction for third-degree child abuse and the weak evidence to the contrary, we
are not definitely and firmly convinced that the trial court erred by holding respondent
responsible for AR’s death. In re Rood, 483 Mich. at 90.

        In light of this conclusion, we agree with the trial court that it was likely that APHC
would be harmed if returned to respondent’s care. The injury to AR was—obviously—
significant, causing her death. Respondent’s conviction established that he either knowingly
caused AR injury or committed an act that posed an unreasonable risk of harm to AR and
resulted in injury to AR. Respondent’s causing of AR’s injury evidences violent behavior
towards a child, which in turn evidences a reasonable likelihood that APHC would be harmed if
transferred to respondent’s care because “how a parent treats one child is certainly probative of
how that parent may treat other children.” In re AH, 245 Mich. App. 77, 84; 627 NW2d 33
(2001). Accordingly, we conclude that the trial court did not clearly err by finding clear and
convincing evidence that there is a reasonable likelihood based on respondent’s actions that
APHC would be harmed if returned to respondent’s care. In re Moss, 301 Mich. App. at 80.3


3
  Respondent argues that he should have been provided services to improve his parenting skills,
implicitly arguing that these services would have allowed him to mitigate the likelihood of harm
to the child if transferred to his care. However, the DHHS is not required to provide services in
all circumstances, but the agency must justify its decision. In re Terry, 240 Mich. App. 14, 26 n


                                               -3-
“Having concluded that at least one ground for termination existed, we need not consider the
additional grounds upon which the trial court based its decision.” In re HRC, 286 Mich. App.
444, 461; 781 NW2d 105 (2009).

         “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “[W]hether termination of parental
rights is in the best interests of the child must be proved by a preponderance of the evidence.” In
re Moss, 301 Mich. App. at 90. Appellate courts “review for clear error . . . the court’s decision
regarding the child’s best interests.” In re Trejo, 462 Mich. 341, 356-357; 612 NW2d 407
(2000), superseded by statute on other grounds as recognized in In re Moss, 301 Mich. App. at 83.

        “[T]he focus at the best-interest stage” is on the child, not the parent. In re Moss, 301
Mich. App. at 87. The trial court should weigh all the evidence available to it in determining the
child’s best interests, In re Trejo, 462 Mich. at 364, and may consider such factors as “the child’s
need for permanency, stability, and finality,” In re Olive/Metts, 297 Mich. App. at 41-42, and the
child’s “safety and well-being” in the parent’s care, In re VanDalen, 293 Mich. App. 120, 141-
142; 809 NW2d 412 (2011).

         As discussed, the evidence at trial demonstrated that respondent had previously caused
severe injuries to a child leading to her death, and, therefore, APHC’s “safety and well-being
could not reasonably be assured in light of the past severe abuse . . . .” Id. at 142.4 Moreover,
respondent refused to accept responsibility for those actions, raising further concerns about
APHC’s well-being if returned to respondent’s care. Respondent has also not demonstrated an
ability to fulfill APHC’s need for permanency, stability, and finality. See In re Olive/Metts, 297
Mich. App. at 41-42. At the time of termination, respondent had never provided support for
APHC. Further, respondent had no legal source of income and no employment prospects, and,
therefore, it appeared unlikely that respondent would be able to provide for APHC in the near
future.5 Accordingly, under these circumstances, we conclude that the trial court did not clearly



4; 610 NW2d 563 (2000); MCL 712A.18f(1)(b). At the time of trial, respondent had anger
management and mental health issues, and was convicted of abusing AR, who ultimately died
from her injuries. Prior to the initial dispositional hearing, the trial court determined that
respondent would not benefit from services because of the severity of his child abuse conviction.
Moreover, pursuant to MCL 712A.19b(4)-(5), the DHHS was not required to provide services
because it sought the termination of respondent’s parental rights at the initial dispositional
hearing. Therefore, we reject respondent’s argument that the DHHS should have provided him
services.
4
  We recognize that In re VanDalen concerned the parents’ abuse of their own chidren, but
conclude that its reasoning is equally applicable to a case such as this where the respondent
abused an unrelated child.
5
  Although it appears that respondent did not have a bond with APHC, which is also a factor to
consider during a best-interest analysis, see In re Olive/Metts, 297 Mich. App. at 41-42, it appears
that respondent’s lack of contact—and ensuing lack of bond—with APHC was court ordered.


                                                -4-
err in finding by a preponderance of the evidence that termination of respondent’s parental rights
was in APHC’s best interests.

       Affirmed.

                                                            /s/ Colleen A. O'Brien
                                                            /s/ Patrick M. Meter
                                                            /s/ Michael J. Riordan




Therefore, although it does not affect our decision in this case, we do not consider respondent’s
lack of bond with APHC as weighing in favor of termination.


                                               -5-